t c memo united_states tax_court philip e lucas petitioner v commissioner of internal revenue respondent docket no filed date philip e lucas pro_se diane l worland for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure as well as an addition_to_tax under sec_665l1 a for failure_to_file a timely return in the amount of dollar_figure ’ after a concession by respondent ’ the issues for decision are as follows whether petitioner is liable for income_tax on his wages we hold that he is whether petitioner is liable for the addition_to_tax for failure_to_file a timely return we hold that he is findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in indianapolis indiana at the time that his petition was filed with the court all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar respondent concedes that during the year in issue petitioner was not an independent_contractor as determined in the notice_of_deficiency and consequently that he is not liable for self-employment_tax on his income as a result petitioner is not entitled to the mechanical adjustment for one half of the self-employment_tax allowed in the notice_of_deficiency see sec_164 although petitioner has not expressly raised the issue he appears to contend that he is not liable for any taxes including social_security and medicare taxes for we note that this court has no jurisdiction to decide whether petitioner is liable for social_security and medicare taxes in respect of his income congress has only given this court authority to decide disputes with respect to certain types of taxes the most notable example of which is the income_tax see sec_7442 74_tc_651 griffin v commissioner tcmemo_1995_246 see also 60_tc_977 petitioner performed services for a subcontractor n m custom framing n m during and initially during a portion of n m treated petitioner as an employee and withheld income and social_security or medicare taxes from his wages however for the entire year n m treated petitioner as an independent_contractor and did not withhold any federal_income_tax or other employment-related taxes from his wages for n m issued petitioner a form_1099 miscellaneous rather than a form_w-2 reflecting dollar_figure of income petitioner did not file a federal_income_tax return for the year in issue by notice_of_deficiency respondent determined that petitioner received self-employment_income in the amount of dollar_figure and that he was liable for federal_income_tax as well as self-employment_tax respondent now concedes that petitioner was an employee for the year in issue and is not liable for self- employment_tax respondent also determined that petitioner was liable for an addition_to_tax under sec_6651 for failure to timely file a return opinion a liability for income_tax petitioner contends that he is not liable for income_tax for the year in issue because his employer failed to withhold any income_tax from his wages he asserts that his employer is the party liable for such taxes he relies on irs publication pub known as circular_e employer’s tax guide you meaning the employer will be liable for social_security and medicare taxes and withheld income_tax if you do not deduct and withhold them because you treat an employee as a nonemployee see internal_revenue_code sec_3509 for details because irs publications are not authoritative sources of federal tax law see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 we must necessarily consult sec_3509 indeed pub itself directs the reader to consult that section for details sec_3509 provides as a general_rule that an employer who fails to withhold income_tax from an employee's wages by reason of treating such employee as not being an employee for withholding purposes shall be liable for income_tax as if the amount required to be withheld were equal to percent of the wages paid to such employee however sec_3509 d specifically provides that the employee's liability for income_tax shall not be affected by the assessment or collection of any_tax determined against the employer under sec_3509 in other words the employee remains fully liable for income_tax arising from the receipt of gross wages see navarro v united_states aftr 2d w d tex see also stewart v united_states aftr 2d ustc par e d wis therefore even though n m misclassified petitioner as an independent_contractor petitioner is liable for income_tax for the year in issue cf grooms v commissioner tcmemo_1992_ it is unfortunate that n m did not ask petitioner to complete a form_w-4 for the year in issue and did not withhold income_tax from petitioner's wages if it had done so there might not have been any deficiency in income_tax in respect of such wages however n m never withheld and petitioner was paid his gross wages without any reduction for withheld income_tax as a consequence there is a deficiency in income_tax for which petitioner is liable we therefore hold for respondent on this issue b addition_to_tax for failure_to_file timely sec_6651 provides for a percent per month addition_to_tax not to exceed percent if a taxpayer fails to file timely a federal_income_tax return unless such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving that the commissioner's determination of the addition_to_tax is erroneous see bur corp v commissioner 67_tc_111 36_tc_170 cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date respondent determined that petitioner is liable for an addition_to_tax under sec_665l1 a for failure to timely file his return petitioner asserts that he did not file a return for because he received a form_1099 rather than a form_w-2 from his employer he claims that given the misclassification of his employment status by his employer he did not want to file a return as a self-employed_individual misclassification of an employee however does not relieve the employee of his liability for filing a correct_tax return see grooms v commissioner supra 742_fsupp_65 be d n y affd without published opinion 930_f2d_911 2d cir there is no indication that petitioner sought the advice of a tax adviser who would have informed him that he was required to file a return under these circumstances cf moorefield v commissioner tcmemo_1996_98 affd on other issues without published opinion 133_f3d_928 9th cir petitioner therefore did not have reasonable_cause for failing to file a return for and is liable for the addition_to_tax under sec_665l1 a to reflect our disposition of the disputed issues as well as respondent's concession decision will be entered under rule
